State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: August 25, 2016                   107702
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

MATTHEW S. MAXWELL,
                    Appellant.
________________________________


Calendar Date:   August 18, 2016

Before:   Garry, J.P., Egan Jr., Devine, Mulvey and Aarons, JJ.

                             __________


     G. Scott Walling, Schenectady, for appellant.

      J. Anthony Jordan, District Attorney, Fort Edward (Sara E.
Fischer of counsel), for respondent.

                             __________


Aarons, J.

      Appeal from a judgment of the County Court of Washington
County (McKeighan, J.), rendered January 16, 2015, convicting
defendant upon his plea of guilty of the crimes of assault in the
second degree and escape in the first degree.

      Defendant pleaded guilty to assault in the second degree
and escape in the first degree in full satisfaction of a four-
count indictment, and his plea agreement included the waiver of
the right to appeal. County Court thereafter sentenced
defendant, as a second felony offender, to the agreed-upon prison
terms of five years on the assault conviction, to be followed by
five years of postrelease supervision, and 2 to 4 years on the
escape conviction, the sentences to run consecutively. Defendant
now appeals.
                              -2-                  107702

      We affirm. Initially, we agree with defendant that his
waiver of the right to appeal was not valid, inasmuch as the
record does not establish that defendant understood that the
right to appeal was separate and distinct from the rights
forfeited by a guilty plea (see People v Bradshaw, 18 NY3d 257,
264-265 [2011]; People v Lopez, 6 NY3d 248, 256-257 [2006]). As
such, his challenge to the severity of his sentences is properly
before us. Nonetheless, our review of the record does not reveal
an abuse of discretion or extraordinary circumstances warranting
a reduction of the agreed-upon sentences in the interest of
justice (see People v Filion, 134 AD3d 1244, 1245 [2015], lv
denied 27 NY3d 996 [2016]; People v Anderson, 129 AD3d 1385, 1385
[2015], lvs denied 26 NY3d 965 [2015]).

     Garry, J.P., Egan Jr., Devine and Mulvey, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court